Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined   
 under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/19 through 19/19.  See MPEP 608.2 (V) (t).  

            Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
2.           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
              As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
           the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
          Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
              Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
             
                This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mechanism … configured to reciprocally move the slider,” “a first biasing member configured to selectively bias the slider,” and “a first change mechanism … configured to selectively enable and disable the first biasing member”  set forth in claims 1 and 10; “a blocking member” set forth in claims 2 and 11; “a movable member” set forth in claims 3 and 12; and “an orbital mechanism” and “a second change mechanism” set forth in claims 5 and 14.  

               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
                If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.          Claims 1-4, 9-13 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oberheim (2014/0259701 A1). Regarding claim 1, Oberheim  teaches a reciprocating tool 100 comprising: a housing 102 having a first axis that defines a front-rear direction of the reciprocating tool; a support body (inherently located within the housing to support the slider 146; as evidenced in Fuchs (5,555,626)) supported within the housing; a slider 146 supported by the support body to be linearly movable, the slider having a front end portion 150 configured to removably receive a blade 152 having a cutting edge; a motor 124; a driving mechanism (128, 130, 132, 138, 142) operably coupled to the slider and configured to reciprocally move the slider 146 relative to the support body using power of the motor 124; a first biasing member 164 (Fig. 7) configured to selectively bias the slider 146; a manipulation member 180; and a first change mechanism (182, 184) operably coupled to the manipulation member 180 and configured to selectively enable and disable the first biasing member to bias the slider in response to manipulation of the manipulation member, wherein: in an up-down direction that is orthogonal to the first axis, a direction to which the cutting edge of the blade is directed in normal use of the reciprocating tool defines a downward direction, and when biasing of the slider by the first biasing member is enabled by the first change mechanism, the first biasing member biases the slider downward. See Figs. 1-10 in Oberheim.
            Regrading claim 2, Oberheim teaches everything noted above including 
a blocking member 160 configured to selectively block a biasing force of the first biasing member 164, wherein the first change mechanism (182, 184) is configured to cause the blocking member to selectively block the biasing force in response to the manipulation of the manipulation member.  
            Regrading claim 3, Oberheim teaches everything noted above including 
that the first change mechanism includes a movable member 182 that is configured to move in response to the manipulation of the manipulation member 180 to selectively move the blocking member to a blocking position where the blocking member 164 blocks the biasing force.  
            Regrading claim 4, Oberheim teaches everything noted above including 
that the movable member 182 is a shaft that is operably coupled to the manipulation member and that is pivotable in response to the manipulation of the manipulation member, and the shaft includes a cam part 184 that is configured to selectively abut the blocking member 160 in response to pivoting of the shaft to move the blocking member to the blocking position.  
              Regrading claim 9, Oberheim teaches everything noted above including 
an abutment part (defined by the end of the chamber 158 of the block 160) that is configured to abut the support body or the slider (the end of the slider 156) to define an amount by which the slider moves in a second direction that is opposite to a biasing direction of the first biasing member.  
            Regrading claim 10, Oberheim teaches a reciprocating tool comprising 100: a housing 102 having a first axis that defines a front-rear direction of the reciprocating tool; a support body 160 having a second axis, the support body generally extending in the front-rear direction and supported within the housing, the support body being configured to oscillate relative to the housing in an up-down direction that is orthogonal to the first axis (Fig. 7); a slider 146 supported by the support body to be linearly movable along the second axis, the slider being an elongate member and having a front end portion configured to removably receive a blade 152 having a cutting edge; a motor 124; driving mechanism (128, 130, 132, 138, 142) operably coupled to the slider and configured to reciprocally move the slider 146 relative to the support body 160 along the second axis using power of the motor; a first biasing member 164 (Fig. 7) configured to selectively bias the support body; a manipulation member 180; and a first change mechanism (182, 184) operably coupled to the manipulation member 180 and configured to selectively enable and disable the first biasing member to bias the support body 160 in response to manipulation of the manipulation member, wherein: in the up-down direction, a direction to which the cutting edge of the blade is directed in normal use of the reciprocating tool defines a downward direction, and when biasing of the support body by the first biasing member is enabled by the first change mechanism, the first biasing member biases the support body in a first direction in which a front end portion of the support body oscillates downward.  
            Regrading claim 11, Oberheim teaches everything noted above including 
a blocking member (defined by the bottom portion of the support body 160) configured to selectively block a biasing force of the first biasing member 164, wherein the first change mechanism (182, 184) is configured to cause the blocking member to selectively block the biasing force in response to the manipulation of the manipulation member.  
            Regrading claim 12, Oberheim teaches everything noted above including 
that the first change mechanism includes a movable member 182 that is configured to move in response to the manipulation of the manipulation member 180 to selectively move the blocking member to a blocking position where the blocking member blocks the biasing force.  
            Regrading claim 13, Oberheim teaches everything noted above including 
that the movable member 182 is a shaft that is operably coupled to the manipulation member and that is pivotable in response to the manipulation of the manipulation member, and the shaft includes a cam part 184 that is configured to selectively abut the blocking member in response to pivoting of the shaft to move the blocking member to the blocking position.  
              Regrading claim 18, Oberheim teaches everything noted above including 
an abutment part (defined by the end of the chamber 158 of the block 160) that is configured to abut the support body or the slider (the end of the slider 156) to define an amount by which the slider moves in a second direction that is opposite to a biasing direction of the first biasing member.  


Allowable Subject Matter
5.           Claims 5-8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Moreno (2008/0184569 A1) and Oberheim (2010/0126027 A1) teach a reciprocating tool. 

7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 19, 2022